
	
		II
		112th CONGRESS
		2d Session
		S. 3492
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mr. Toomey (for himself,
			 Mr. Carper, Mr.
			 Moran, and Mrs. McCaskill)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide for exemptions from municipal advisor
		  registration requirements.
	
	
		1.Bank exemption from municipal
			 advisor registrationSection
			 15B(e)(4) of the Securities Exchange Act of 1934 (15 U.S.C. 78o–4(e)(4)) is
			 amended—
			(1)in subparagraph
			 (A), by striking entity) and inserting entity, or a
			 person appointed to or volunteering on a board, commission, committee, or
			 similar function of a municipal entity); and
			(2)in subparagraph
			 (C), by inserting after include the following: a bank (as
			 defined in section (3)(a)(6)) or an agency or branch of a foreign bank (as
			 defined in paragraphs (1) and (3), respectively, of section 1(b) of the
			 International Banking Act of 1978 (12 U.S.C. 3101)),.
			
